Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                          May 18, 2021
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 DAVID O’DEA,                                                       No. 54240-4-II

                          Appellant,

        v.

 CITY OF TACOMA, a municipal subdivision                      UNPUBLISHED OPINION
 of the State of Washington; and the TACOMA
 POLICE DEPARTMENT, an agency of the
 City of Tacoma,

                           Respondent.


       GLASGOW, A.C. J.—Former Tacoma Police Department Lieutenant David O’Dea fired 11

shots at a car driven by Jose Manuel Mendoza Davalos as Mendoza Davalos was attempting to

flee a group of officers. After an internal investigation, the Tacoma Police Department terminated

O’Dea for violating the Department’s use of force policy and exhibiting a lack of judgment that

caused concern for community safety.

       O’Dea argues the Department terminated him because he did not shoot directly at Mendoza

Davalos and instead shot at the tires of the car, sparing Mendoza Davalos’s life. O’Dea filed a

complaint for damages against the City of Tacoma, alleging wrongful discharge in violation of

public policy, in particular the public policy of preserving human life. He also alleged intentional

infliction of emotional distress and negligent infliction of emotional distress. The trial court

granted summary judgment in favor of the City.

       The record shows that the Department terminated O’Dea because he discharged his weapon

in a situation where the Department believed it was unreasonable and unnecessary to do so and
No. 54240-4-II


because O’Dea demonstrated a pattern of poor decision-making. Even viewing the evidence in the

light most favorable to O’Dea, he cannot establish the causation element of a wrongful discharge

claim by showing that public-policy-linked conduct caused his termination.

          We therefore conclude that the trial court did not err when it granted summary judgment

in favor of the City and dismissed O’Dea’s wrongful discharge claim. The trial court also did not

err when it granted summary judgment to the City on O’Dea’s emotional distress claims. We

affirm.

                                                FACTS

          In 2017, the Department terminated O’Dea. It found that he violated the Department’s use

of force policy by firing multiple shots at Mendoza Davalos’s car when it was not an imminent

threat to him. The Department also found that O’Dea’s performance was unsatisfactory during and

after this incident and that he carried a backup weapon without the necessary qualification. Former

Tacoma Police Chief Don Ramsdell explained, however, that the “disciplinary decision would be

the same even without the minor violations.” Clerk’s Papers (CP) at 151.

          In his notice of intent to terminate, Ramsdell also considered that O’Dea initiated a pursuit

on Halloween night 2015 that caused “a multi-vehicle collision resulting in significant injuries to

citizens and substantial damage to property.” Id. After that incident, the Department found that

O’Dea’s performance was unsatisfactory and that he violated Department policies relating to

vehicle pursuits. The Department suspended O’Dea for 40 hours and notified him that “any further

violation of the Tacoma Police Department Policies . . . may result in more severe discipline, up

to and including termination of employment.” CP at 210.




                                                   2
No. 54240-4-II


       Ramsdell stated that his decision to terminate O’Dea after the shooting incident was

“rooted [in] a reoccurring pattern of poor [judgment],” as well as O’Dea’s repeated failure to take

responsibility for his actions. CP at 151.

                                    I. USE OF FORCE INCIDENT

       O’Dea responded to a call for assistance from Officer Edwin Huebner. Huebner was in the

parking lot of an apartment complex in Tacoma investigating a possible traffic collision. Mendoza

Davalos, who was one of the drivers involved in the incident, became angry with Huebner, backed

into Huebner’s patrol car, locked himself in his own car, and then refused to respond to officer

commands.

       Multiple officers were called to the scene. O’Dea, who was a supervisor, arrived soon after

Officers Travis Waddell and Ryan Koskovich. O’Dea learned that Mendoza Davalos had

“rammed” Huebner’s patrol car. CP at 243. He saw Waddell and Koskovich with their guns drawn

in a low ready position.

       Mendoza Davalos called 911, and the officers attempted to communicate with him through

dispatch, but he remained noncompliant. At one point, Mendoza Davalos told dispatch that if the

officers did not move out of the way, he would run them over. The record suggests that at least

some of the officers on scene heard dispatch relay this statement when it was made.

       While O’Dea was speaking with Huebner, Mendoza Davalos began to drive. O’Dea saw

the car “surge[] up over the . . . curb” in front of it and saw Waddell “violently move backwards,”

which caused O’Dea to believe that Waddell may have been hit by the car. CP at 262. Mendoza

Davalos then reversed more forcefully into the car that had been parked next to him. That car was




                                                3
No. 54240-4-II


pushed into the adjacent parking space, and Koskovich was forced to jump out of the way to avoid

being hit.

       O’Dea began to move away from Mendoza Davalos’s car. He thought Mendoza Davalos

was preparing to make a right turn toward the only exit in the parking lot, but then Mendoza

Davalos turned the wheels back to the left and drove forward, putting O’Dea in the car’s path.

O’Dea saw the car accelerating “directly toward” him and believed that Mendoza Davalos was

“trying to run [him] over.” CP at 245. O’Dea recalled being five to seven feet in front of the car,

“in [the] center of the vehicle,” with the headlights equally distant from him. CP at 268. He “did

not believe that [he] had enough time or distance to escape.” CP at 246. O’Dea explained, “I knew

he was going to kill me if I just stood there . . . . and if I continue[d] to move, he was going to kill

me. He was going to hit me. I had to do something to change that dynamic.” CP at 271.

       O’Dea stated that he began moving to the right driver’s side of the car, and he began firing

shots toward the front of the vehicle, specifically the front left tire. O’Dea “determined [that his]

best option would be to shoot at the vehicle and to get inside of Mendoza Davalos’s OODA loop[1]

[thought process], allowing [O’Dea] enough time to reach a [vehicle] to [his] right.” CP at 246.

O’Dea admitted he did not know where any of the other three officers were positioned, and he was

concerned that firing at Mendoza Davalos would endanger their lives. He fired 11 times.

       When O’Dea began firing, Waddell was running alongside the car and was forced to stop

suddenly because he was “essentially running into [O’Dea’s] line of fire.” CP at 381. Waddell was

within 10 to 12 feet of O’Dea when he began firing, and it took Waddell about 8 feet to decelerate



1
  “OODA” stands for “observe, orient, decide and act.” CP at 270. It is a principle used to describe
the decision-making process.

                                                   4
No. 54240-4-II


and stop running. Koskovich initially stated that he was not in danger of being hit, but he later

expressed concern that he was in close proximity to O’Dea and bullet fragments were retrieved

about 35 feet from where O’Dea had been firing. O’Dea admitted that he “had no clear idea” where

Koskovich was when he started firing, but he claimed Koskovich was “not in the immediate

vicinity” and “not in [his] line of vision at all.” CP at 121.

        Shortly after the shots were fired, Huebner was able to stop Mendoza Davalos’s car by

blocking it with his own car, and Huebner, Waddell, and Koskovich were able to remove Mendoza

Davalos from the car and arrest him.

        Huebner, Waddell, and Koskovich were interviewed multiple times after the incident.

Huebner said that the car drove directly toward O’Dea “[a]t first,” but then it “veered” away. CP

at 354. He reported that O’Dea was out of the way and not in danger, but then O’Dea “stepped

forward,” toward the car, and began firing as the car was “passing by.” CP at 618.

        Waddell reported that O’Dea “jumped out of the way” and began to shoot. CP at 445. He

said O’Dea was “kind of at the front and the side” of the car when he started firing, “about at a 45

to 60 degree angle from the vehicle,” and the car was “brushing by him . . . while the shots were

happening.” CP at 381, 444.

        On the night of the incident, Koskovich recounted that he observed O’Dea backpedal and

fire “in the direction of the car as it’s driving at him.” CP at 368. Later on, during his Internal

Affairs interview, Koskovich stated that O’Dea was “just off to the side of the vehicle . . . within

a foot or two of the vehicle as he was firing” and that he fired as the vehicle was passing him. CP

at 417. In an affidavit in support of the City’s motion for summary judgment, Koskovich stated,




                                                   5
No. 54240-4-II


“When Lt. O’Dea fired his weapon, he was out of the way of Mendoza Davalos[’s] car and not in

imminent danger.” CP at 633.

         Mendoza Davalos pleaded guilty to third degree assault and third degree malicious

mischief. In his guilty plea to the assault charge, Mendoza Davalos wrote, “I drove my vehicle in

[O’Dea’s] direction and he believed I was going to hit him with my car, causing him to attempt . .

. to alter my vehicle’s path by firing his gun . . . resulting in his gun’s bullet fragments [bouncing]

off my vehicle and strik[ing] O’Dea causing bodily injury.” CP at 401. O’Dea had lacerations on

his chin and left forearm and a contusion on his left forearm.

                                    II. POLICIES AND TRAINING

         It is a guiding principle of the Department’s use of force policy that “[t]he Tacoma Police

Department recognizes and respects the value of all human life.” CP at 465. The Department’s

“[p]rocedures and training are designed to resolve confrontations prior to escalation to the point

deadly force may be applied.” Id. (emphasis omitted).2

         Officers “shall use only that force which is reasonable.” CP at 457 (emphasis omitted).

And an application of force is considered “[n]ecessary” if “no reasonably effective alternative to

the use of force appeared to exist and . . . the amount of force used was reasonable to effect the

lawful purpose intended.” CP at 458 (emphasis omitted).

         To review a use of force, the Department employs a “Reasonable Officer Standard,” which

it defines as a “[s]tandard of professional conduct relating to force application based on training,

experience, facts and perceptions known to the [o]fficer at the time.” CP at 458 (emphasis omitted).




2
    “Emphasis omitted” may also include “bold face omitted” when citing to clerk’s papers.

                                                  6
No. 54240-4-II


        The Department’s policy allows for the use of “tools and tactics outside the parameters of

departmental training,” but officers must generally act consistently with departmental training. Id.

(emphasis omitted). All uses of force outside of departmental training “shall meet the same

standard of reasonableness as those which have been previously identified and approved.” Id. Any

“application of force must proportionally de-escalate or cease . . . when control is gained or [the]

threat is removed.” Id. (emphasis omitted).

        The Department’s policy considers the use of a firearm to be deadly force and indicates

that it can only be used in response to life-threatening danger. “Deadly force should not be used

against a subject in a moving vehicle unless it is necessary to protect against imminent danger to

the life of the [o]fficer or others.” CP at 465 (emphasis omitted). “When a law enforcement

[o]fficer is pursuing a fleeing suspect, [they] may use deadly force only to prevent escape if the

[o]fficer has probable cause to believe that the suspect poses a significant threat of death or serious

physical injury to the [o]fficer or others.” Id.

        The Department has trained officers that deadly force should not be used to stop a moving

vehicle. Former Sergeant James Barrett, who developed and conducted use of force trainings for

the Department and served as the Department’s “firearm and use of deadly force subject matter

expert,” stated that he never trained officers to disable a vehicle with a firearm and that the proper

tools for disabling a vehicle are spike strips and pursuit intervention techniques. CP at 582. He

further stated that if a moving vehicle is posing an imminent threat to an officer’s life, the “intended

target should be the subject posing the threat,” meaning the driver. CP at 583. Chief Ramsdell

similarly emphasized that officers are not trained to shoot at moving vehicles—they can shoot at

the subject, or driver, of a vehicle only as a last resort. See CP at 482-83. O’Dea’s police practices


                                                   7
No. 54240-4-II


expert also admitted that he was “not aware of any such training that says shoot the tires of a

vehicle.” CP at 491. He stated that “in most cases [this tactic] is ineffective [because t]he vehicle

just keeps driving.” Id.

          O’Dea agreed that the Department had not trained him to shoot to disable a moving vehicle,

but he argued that he received “similar” training on how to shoot at a moving suspect and this

circumstance was “not all that different.” CP at 306. Moreover, O’Dea does not recall any training

that specifically instructed officers not to shoot at the tires or engine block. O’Dea maintains that

by using tools and tactics outside of the Department’s models and training, he was able to preserve

life in a deadly force situation. He argues, “If I could see another way [besides shooting at the

driver himself,] . . . I should be allowed to exercise that [option].” CP at 109. In contrast, Ramsdell

characterized the relevant question in this case as whether O’Dea was justified in shooting his gun

at all.

                                  III. INVESTIGATION AND REVIEW

          The incident triggered several layers of Department review. First, four of six members of

the Deadly Force Review Board concluded that O’Dea’s use of force was not reasonable and not

within Department policy. This board is comprised of two management representatives, two union

representatives, and two citizen representatives. The two management representatives

recommended an internal investigation of possible policy violations.

          Internal Affairs then investigated O’Dea on allegations of violating Department policies

related to use of force, unsatisfactory performance, and equipment violations. Internal Affairs

interviewed the three officers who were present during the shooting, three officers who showed up

to assist after the shooting, several officers who were involved in forensic processing of the


                                                  8
No. 54240-4-II


evidence, the officer responsible for the Department’s firearms training, and O’Dea himself.

Internal Affairs sustained all of the allegations against O’Dea.

       A Department detective who performed forensic analysis stated that “there were no defects

located to the tire tread of the front left tire . . . the defects were from the side.” CP at 165. He

concluded that there was nothing to indicate that O’Dea was standing in front of the car when he

began shooting and estimated that O’Dea was probably standing “in front of the door hinge, next

to the door hinge, or behind it.” Id. Another detective who analyzed the forensic evidence reported

that the bullet strikes were “almost perpendicular to the wheel rather than from the front of the

vehicle,” and he believed O’Dea was standing “almost perpendicular, right at the left front wheel

directly to the side of the vehicle as he was shooting.” Id. He also noted “additional shots farther

down the car.” Id.

       Internal Affairs relied on the forensic analysts’ conclusions that O’Dea likely fired “while

standing at the side of the vehicle” and stated that this “interpretation of the evidence coincided

with Officers Huebner, Koskovich, and Waddell’s statements that Lt. O’Dea was standing to the

side of the suspect vehicle when he fired his weapon.” CP at 173.3

       Internal Affairs recognized that O’Dea believed Mendoza Davalos posed a significant

danger, but it found that “O’Dea’s determination to shoot at the vehicle’s tire due to his fear of

being struck by the suspect’s car [was] negated by the fact that he was shooting at the tires of the

vehicle as it was driving past him rather than driving towards him.” Id. It found that he violated

the use of force policy.



3
  The Internal Affairs report is in the record, but the City did not submit declarations or deposition
testimony from the detectives who performed the forensic analysis.

                                                  9
No. 54240-4-II


       In his complaint, O’Dea claimed that he provided a statement from a mechanic familiar

with ballistic evidence and that he hired a forensic scientist to conduct a second inspection of the

car, but the scientist was not permitted to remove the front left tire to examine it. According to

O’Dea, the mechanic determined that there was damage “coming from the front of the vehicle

traveling to the back of the vehicle.” CP at 29. The record on appeal does not include any

declaration or deposition testimony from the mechanic or the forensic scientist.

       Internal Affairs also found O’Dea’s performance was unsatisfactory due to his “poor

decision[-]making.” CP at 173. He failed to follow the Department’s use of force policy, failed to

inform dispatch and incoming officers that shots had been fired, and failed to follow other

Department protocols after the shooting. He also violated the equipment policy because he did not

have a current qualification to carry a backup handgun.

       Internal Affairs noted O’Dea’s 2015 suspension as well, which was imposed after the

Halloween high-speed chase he initiated resulted in a collision and injuries, some serious, to

members of the public, including children. Internal Affairs recommended termination, stating, “Lt.

O’Dea has continued to make unsatisfactory decisions and his performance[] does not meet the

standards expected of a Tacoma Police Officer, especially a Lieutenant.” CP at 174. It concluded,

“Lt. O’Dea does not model the behavior and actions expected of a seasoned law enforcement

officer or commander. Lt. O’Dea’s last two incidents have created a danger to himself, the officers

around him, and the public.” CP at 175.




                                                10
No. 54240-4-II


       Following a Loudermill4 hearing where O’Dea and his union representative were permitted

to speak, Chief Ramsdell accepted Internal Affairs’ recommendation and terminated O’Dea. In a

sworn affidavit, Ramsdell explained:

       I terminated Mr. O’Dea’s employment because he violated the Tacoma Police
       Department use of force policy by using deadly force when it was not necessary or
       reasonable. When confronted with an actively resistant suspect who was trying to
       flee, Mr. O’Dea fired his weapon at the tires of the vehicle eleven times. At the
       moment Mr. O’Dea fired his weapon, the suspect vehicle was passing him and was
       not an imminent threat to either Mr. O’Dea or any of the officers present at the
       scene.

                . . . I understand that Mr. O’Dea is claiming that I terminated his
       employment because he did not shoot the driver of the vehicle, but instead aimed
       at the tires of the car – in other words, that I terminated his employment “because
       he decided not to shoot at and/or kill Mr. Mendoza-Davalos[.]” That is not why I
       terminated Mr. O’Dea. I terminated Mr. O’Dea from his position with [the
       Department] because Mr. O’Dea never should have fired his weapon under the
       circumstances. Although Mr. O’Dea states that he believed he was in imminent
       danger, a reasonable police officer facing the same circumstances would not have
       viewed the suspect as an imminent threat and would not have considered the use of
       deadly force necessary.

               . . . Another factor in my decision to terminate Mr. O’Dea’s employment
       was a reoccurring pattern of poor judgment and his lack of accountability for his
       actions and decisions. In 2015, I suspended Mr. O’Dea for 40 hours for violating
       the Department’s pursuit policy in an incident that resulted in a serious motor
       vehicle accident where multiple persons were injured. Despite a clear violation of
       the pursuit policy and significant discipline, Mr. O’Dea refused to take
       responsibility for this incident. Similarly, Mr. O’Dea continues to claim that his use
       of deadly force was not a violation of the use of force policy. His decision-making
       in both situations was dangerous and he is either unable or unwilling to admit it.
       Because of this, I have no reasonable basis to believe that he will not continue to
       exercise extremely poor judgment and engage in dangerous behavior, which
       ultimately puts the public and other officers at risk.



4
  Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 547, 105 S. Ct. 1487, 84 L. Ed. 2d 494
(1985) (due process requires providing some public employees with a “pretermination opportunity
to respond”).


                                                11
No. 54240-4-II


CP at 141-42 (footnote omitted) (citation omitted). Ramsdell further explained in his notice of

intent to terminate, “Although I appreciate [O’Dea’s] perspective and opinions on what happened

that day, I must base my decision on what I would expect a reasonable officer to do in that

situation.” CP at 148. He added, “While I do not believe in general, the use of deadly force was

within policy, I also find that the decision to shoot at the tires was not within policy nor consistent

with training.” CP at 149.

       O’Dea appealed to the Discipline Review Board, which unanimously upheld the

termination.

                             IV. O’DEA’S LAWSUIT AGAINST THE CITY

       In 2018, O’Dea sued the City5 for damages. He alleged wrongful discharge in violation of

public policy, intentional infliction of emotional distress (outrage), negligent infliction of

emotional distress, and defamation. The City filed a motion for summary judgment on all claims.

In his response, O’Dea conceded that he could not establish defamation.

       At a hearing on the motion, the trial court considered how shooting at a vehicle 11 times

could endanger other officers and anyone nearby. The trial court explained,

       Whether or not the vehicle was headed for Mr. O’Dea or whether it had turned off
       before the discharge of the weapon or whether both things were true, the use of
       deadly force and firing off eleven rounds in an urban setting under these
       circumstances -- to discharge an officer on that basis does not, in my view, violate
       some kind of public policy. It advances public safety.




5
 The Tacoma Police Department is a department of the city of Tacoma and not a separate legal
entity.


                                                  12
No. 54240-4-II


Verbatim Report of Proceedings at 20.6 The trial court granted the City’s motion for summary

judgment on the remaining claims. O’Dea appeals.

                                             ANALYSIS

                                 I. SUMMARY JUDGMENT STANDARD

        A motion for summary judgment shall be granted “if the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

of law.” CR 56(c). “A genuine issue is one upon which reasonable people may disagree; a material

fact is one controlling the litigation’s outcome.” Youker v. Douglas County, 178 Wn. App. 793,

796, 327 P.3d 1243 (2014). When determining whether a genuine issue of material fact exists, this

court considers all evidence in the light most favorable to the nonmoving party. Vargas v. Inland

Wash., LLC, 194 Wn.2d 720, 728, 452 P.3d 1205 (2019). If, after reviewing all the evidence, a

reasonable person could reach only one conclusion, summary judgment is proper. Id.

        If a defendant files a motion for summary judgment and shows an “‘absence of evidence

to support the [plaintiff]’s case,’” then the burden shifts to the plaintiff to set forth specific facts

showing a genuine issue of material fact for trial. Young v. Key Pharm., Inc., 112 Wn.2d 216, 225

n.1, 770 P.2d 182 (1989) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325, 106 S. Ct. 2548,

91 L. Ed. 2d 265 (1986)); see also M.E. & J.E. through McKasy v. City of Tacoma, 15 Wn. App.


6
 O’Dea assigns error to the trial court “assum[ing] facts not in evidence when it suggested that Lt.
O’Dea’s ‘random’ shots placed other citizens in danger.” Br. of Appellant at 2. The record does
not identify specific citizens as endangered by O’Dea’s actions, but Koskovich did describe the
area as “busy.” CP at 369. Regardless, O’Dea does not develop this argument in his brief, so we
deem it waived. RAP 10.3(a)(6); Riley v. Iron Gate Self Storage, 198 Wn. App. 692, 713, 395 P.3d
1059 (2017) (“If an appellant’s brief does not include argument or authority to support its
assignment of error, the assignment of error is waived.”).

                                                  13
No. 54240-4-II


2d 21, 31, 471 P.3d 950 (2020), review denied, 196 Wn.2d 1035 (2021). If the plaintiff “‘fails to

make a showing sufficient to establish the existence of an element essential to that party’s case,

and on which that party will bear the burden of proof at trial,’” summary judgment is proper.

Young, 112 Wn.2d at 225 (quoting Celotex Corp., 477 U.S. at 322). We review the superior court’s

order granting summary judgment de novo. Vargas, 194 Wn.2d at 728.

                   II. WRONGFUL DISCHARGE IN VIOLATION OF PUBLIC POLICY

       The Washington Supreme Court has recognized a cause of action in tort for wrongful

discharge that “contravenes a clear mandate of public policy.” Thompson v. St. Regis Paper Co.,

102 Wn.2d 219, 232, 685 P.2d 1081 (1984). Generally, this tort arises in four specific scenarios:

where an employee is fired for “refusing to commit an illegal act;” for “performing a public duty

or obligation, such as serving jury duty;” for “exercising a legal right or privilege, such as filing

workers’ compensation claims;” or for “reporting employer misconduct, i.e., whistleblowing.”

Gardner v. Loomis Armored Inc., 128 Wn.2d 931, 936, 913 P.2d 377 (1996). But a claim may

exist outside of these scenarios if the plaintiff satisfies a four-part test. Martin v. Gonzaga Univ.,

191 Wn.2d 712, 723, 425 P.3d 837 (2018) (affirming the use of the four-part “Perritt test” for cases

that do “not fit neatly into one of those four recognized categories” (citing Henry H. Perritt Jr.,

Workplace Torts: Rights and Liabilities (1991))). “The plaintiff[] must prove the existence of a

clear public policy (the clarity element)[,] . . . that discouraging the conduct in which they engaged

would jeopardize the public policy (the jeopardy element)[,] . . . [and] that the public-policy-linked

conduct caused the dismissal (the causation element).” Gardner, 128 Wn.2d at 941 (citing Perritt,

supra, §§ 3.7, .14, .19). Finally, if the plaintiff satisfies the first three elements, then “[t]he




                                                 14
No. 54240-4-II


defendant must not be able to offer an overriding justification for the dismissal (the absence of

justification element).” Id. (citing Perritt, supra, § 3.21).

        This cause of action is a “narrow” exception to the at will employment doctrine. Thompson,

102 Wn.2d at 232. It is therefore the employee’s burden to prove that their dismissal contravenes

public policy. Id. Once an employee shows a violation of public policy, the burden shifts to the

employer to prove that the dismissal was for legitimate, nonpretextual reasons. Gardner, 128

Wn.2d at 936. “This protects against frivolous lawsuits and allows trial courts to weed out cases

that do not involve any public policy principle. It also allows employers to make personnel

decisions without fear of incurring civil liability.” Thompson, 102 Wn.2d at 232. The exception

“should be applied cautiously so as to not swallow the rule” that employers generally need not

explain their employment decisions to the courts. Briggs v. Nova Servs., 166 Wn.2d 794, 802, 213

P.3d 910 (2009).

A.      Clarity Element

        O’Dea claims his actions furthered the public policy of protecting human life. “The City

does not dispute that society places a high priority on human life,” and we agree. Br. of Resp’t at

13.

        The Supreme Court has previously recognized a public policy of prioritizing the protection

of human life. It described this policy as “fundamental” and “clearly evidenced by countless

statutes and judicial decisions.” Gardner, 128 Wn.2d at 944.

        In Gardner, the plaintiff was a “guard and driver of an armored car.” Id. at 933. Gardner’s

employer had a company rule that if an employee left their armored car unattended for any reason,

that was grounds for termination. Id. at 934-35. While in an armored car, Gardner saw a man


                                                   15
No. 54240-4-II


chasing a woman with a knife. Id. at 934. The woman screamed for help, and Gardner left the

armored car to help her. Id. The Supreme Court held that Gardner could not be terminated for

violating the company rule where the violation occurred “because he saw a woman who faced

imminent life-threatening harm, and he reasonably believed his intervention was necessary to save

her life.” Id. at 950. The court recognized a “public policy encouraging such heroic conduct.” Id.

        The Supreme Court applied Gardner in Ellis v. City of Seattle, 142 Wn.2d 450, 13 P.3d

1065 (2000). There, a sound technician was discharged for “‘gross insubordination’” after he

refused his employer’s order to disable part of an arena’s fire alarm system without authorization

to do so. Id. at 457. Ellis was “concerned about the potential danger to human life that might occur

if he had to alter the designed operation of the fire alarm system,” and the Supreme Court

recognized that “[p]ublic policy should encourage the safe operation of fire alarm systems.” Id. at

466.

        The Department also “recognizes and respects the value of all human life” in its use of

force policy. CP at 465. Officers are instructed that the need for deadly force “arises when there is

no reasonable alternative,” and they may apply deadly force only “as a last resort . . . to protect

themselves or others.” Id.

        Protecting human life is a clear mandate of public policy. See Gardner, 128 Wn.2d at 950;

Ellis, 142 Wn.2d at 466; see also CP at 465. O’Dea has satisfied the clarity element of the Gardner

test.

B.      Jeopardy Element

        O’Dea claims that by terminating him for shooting at the tires of the car, rather than at

Mendoza Davalos, the Department jeopardized the public policy of protecting human life. If


                                                 16
No. 54240-4-II


O’Dea were fired because he chose not to shoot at Mendoza Davalos, as he asserts, then he could

satisfy the jeopardy element.

       The purpose of the jeopardy element is to ensure that “an employer’s personnel

management decisions will not be challenged unless a public policy is genuinely threatened.”

Gardner, 128 Wn.2d at 941-42 (emphasis added). To satisfy the jeopardy element, O’Dea must

show that his “conduct directly relate[d] to the public policy, or was necessary for the effective

enforcement of the public policy.” Id. at 945. “Additionally, [O’Dea] must show how the threat of

dismissal will discourage others from engaging in the desirable conduct.” Id.

       The decision not to shoot at another person directly relates to the public policy of protecting

human life. If O’Dea were dismissed because he made the decision not to shoot at Mendoza

Davalos, his termination would jeopardize the identified public policy. His dismissal might

discourage other officers from choosing viable alternatives to shooting at suspects, and this would

jeopardize the public policy of prioritizing the protection of human life.

C.     Causation Element

       However, O’Dea’s decision not to shoot at Mendoza Davalos was not the basis for O’Dea’s

termination. In briefing and in oral argument, O’Dea argued that he was terminated because he

“chose not to shoot at or ‘target’ Mendoza Davalos when his actions threatened Lt. O’Dea’s life.”

Br. of Appellant at 16. But O’Dea was not terminated because he chose to shoot at the tires, rather

than shoot at Mendoza Davalos. Chief Ramsdell clearly stated that the Department terminated

O’Dea because he chose to discharge his firearm at all, and O’Dea has not presented evidence to

the contrary.




                                                 17
No. 54240-4-II


       To satisfy the causation element, O’Dea “must prove that the public-policy-linked conduct

caused the dismissal.” Gardner, 128 Wn.2d at 941. O’Dea need not prove that this was the sole

cause of his dismissal, but he must prove that it was a cause. Wilmot v. Kaiser Alum. & Chem.

Corp., 118 Wn.2d 46, 70, 821 P.2d 18 (1991).

       Ramsdell was explicit that he did not terminate O’Dea because O’Dea decided not to shoot

at Mendoza Davalos. In Ramsdell’s sworn affidavit, he stated, “I terminated Mr. O’Dea’s

employment because he violated the Tacoma Police Department use of force policy by using

deadly force when it was not necessary or reasonable.” CP at 141. Ramsdell concluded that

O’Dea’s use of force was not necessary or reasonable because O’Dea fired his weapon when the

car was already passing him. He continued, “I terminated Mr. O’Dea from his position with [the

Department] because Mr. O’Dea never should have fired his weapon under the circumstances.”

Id.

       In his notice of intent to terminate, Ramsdell acknowledged that this was “a rapidly

evolving situation” with a noncompliant individual and that, “at some point,” O’Dea was in front

of a moving vehicle. CP at 148. He acknowledged that O’Dea felt his own life was in danger and

believed it was necessary to shoot to save himself. However, Ramsdell explained that “what

matters when determining whether the use of deadly force was within policy is whether [O’Dea

was] in imminent threat of death or serious bodily injury at the time of the application of force.”

CP at 149 (emphasis added). According to Ramsdell, the evidence was “clear” that when O’Dea




                                                18
No. 54240-4-II


started shooting, he had already avoided being hit by the car, and he was not in imminent danger.

Id.7

        Ramsdell did express “serious concern” with O’Dea’s decision to shoot at the tires because

he did not see how this action would have stopped the vehicle from moving. Id. But this was a

secondary concern. Both Ramsdell’s sworn declaration and the Internal Affairs conclusions

identified O’Dea’s decision to use his firearm at all as the reason for his termination.

        In addition, Ramsdell stated that “[a]nother factor in [his] decision to terminate Mr.

O’Dea’s employment was a reoccurring pattern of poor judgment.” CP at 142. Ramsdell

considered O’Dea’s 2015 vehicle pursuit, which resulted in injuries to multiple people, and he

noted that O’Dea never took full responsibility for his actions in that incident. Ramsdell concluded,

“I have no reasonable basis to believe that [O’Dea] will not continue to exercise extremely poor

judgment and engage in dangerous behavior, which ultimately puts the public and other officers

at risk.” Id.

        There is no genuine issue of material fact regarding the cause of O’Dea’s termination. The

Department terminated O’Dea because it disapproved of his use of force. Ramsdell relied on the

investigation conducted by Internal Affairs and concluded that when O’Dea fired his weapon, it

was not reasonable or necessary. He also expressed concern that O’Dea had repeatedly violated

Department policies and endangered others.




7
  Ramsdell reviewed the contrary evidence offered by O’Dea’s mechanic, but he found that the
mechanic conducted a different type of forensic analysis than the Department and, therefore,
Ramsdell did not rely on the mechanic’s analysis. The mechanic’s analysis was not provided to
the trial court, and it is not in this record.


                                                 19
No. 54240-4-II


       While a reasonable person in Ramsdell’s position might have reached a different

conclusion or made a different decision under the circumstances, that is not the test for whether a

prima facie case of wrongful discharge in violation of public policy has been established. This

claim is a narrow exception to the employment at will doctrine, and it applies only where an

employee is terminated for conduct that furthers an identified public policy.

       O’Dea fails to satisfy the causation element of the Gardner test because his termination

was not caused by the conduct that O’Dea claims is linked to the identified public policy—his

decision to shoot at the car rather than Mendoza Davalos, thereby preserving Mendoza Davalos’s

life. It was caused by his decision to use his firearm at all. The Department did not terminate O’Dea

for engaging in conduct that furthered the public policy of protecting human life; it terminated him

because it believed that his conduct was unreasonable, unnecessary, and unsafe. Because O’Dea

cannot establish this element of a wrongful discharge claim, his claim fails as a matter of law, and

we must affirm the trial court’s grant of summary judgment to the City.8

                               III. ADDITIONAL TORT CLAIMS

       O’Dea neglected to assign error in his opening brief to the trial court’s dismissal of his

other two claims, as required by RAP 10.3(a)(4). However, “[w]e have ‘discretion to decide an

issue a party fails to argue in its initial brief, especially where . . . the party raised it below and

addresses it in a reply brief.’” Ctr. for Biological Diversity v. Dep’t of Fish & Wildlife, 14 Wn.

App. 2d 945, 978, 474 P.3d 1107 (2020) (alteration in original) (quoting In re Recall Charges




8
 Although we do not reach the absence of justification element, we note that O’Dea also failed to
establish that the Department’s justification for his termination was pretextual.

                                                  20
No. 54240-4-II


Against Seattle Sch. Dist. No. 1 Dirs., 162 Wn.2d 501, 513, 173 P.3d 265 (2007)). We exercise

our discretion to briefly address the arguments raised in O’Dea’s reply brief.

A.     Negligent Infliction of Emotional Distress

       O’Dea argues that his termination was a negligent infliction of emotional distress. But

negligent infliction of emotional distress claims are not cognizable where they arise from employee

discipline.

       “Negligent infliction of emotional distress may be a cognizable claim in the workplace

when it does not result from an employer’s disciplinary acts.” Strong v. Terrell, 147 Wn. App.

376, 387, 195 P.3d 977 (2008) (emphasis added). Generally, “employers do not owe employees a

duty to use reasonable care to avoid the inadvertent infliction of emotional distress when

responding to workplace disputes.” Bishop v. State, 77 Wn. App. 228, 235, 889 P.2d 959 (1995).

This includes disputes that result in an employee’s termination because “employers, not the courts,

are in the best position to determine whether such disputes should be resolved by employee

counseling, discipline, transfers, terminations or no action at all,” and “the courts cannot guarantee

a stress-free workplace.” Id. at 234.

       Here, the Department’s termination of O’Dea was a disciplinary action. O’Dea relies on

Cagle v. Burns & Roe, Inc., 106 Wn.2d 911, 726 P.2d 434 (1986), but that case does not address

a stand-alone claim of negligent infliction of emotional distress. Instead, it considers “whether,

and on what standard of proof,” emotional distress damages are recoverable, should a plaintiff

establish a claim of wrongful discharge in violation of public policy. Id. at 912. If O’Dea were able

to prove the elements of his wrongful discharge claim, then he could also present an argument that

emotional distress damages were warranted. But O’Dea is unable to establish a wrongful discharge


                                                 21
No. 54240-4-II


claim, and a separate cause of action for negligent infliction of emotional distress claim is not

cognizable.

B.      Intentional Infliction of Emotional Distress (Outrage)

        O’Dea also argues that “his termination was outrageous because he spared Mr. Mendoza

Davalos’ life.” Appellant’s Reply Br. at 11. We disagree.

        To establish a claim of outrage, O’Dea must show “‘(1) extreme and outrageous conduct;

(2) intentional or reckless infliction of emotional distress; and (3) actual result to the plaintiff of

severe emotional distress.’” Snyder v. Med. Serv. Corp. of E. Wash., 145 Wn.2d 233, 242, 35 P.3d

1158 (2001) (internal quotation marks omitted) (quoting Birklid v. Boeing Co., 127 Wn.2d 853,

867, 904 P.2d 278 (1995)). “‘The conduct in question must be so outrageous in character, and so

extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious,

and utterly intolerable in a civilized community.’” Birklid, 127 Wn.2d at 867 (internal quotation

marks omitted) (quoting Dicomes v. State, 113 Wn.2d 612, 630, 782 P.2d 1002 (1989)). Whether

certain conduct is sufficiently outrageous to establish an outrage claim is ordinarily a question for

the jury, “‘but it is initially for the court to determine if reasonable minds could differ on whether

the conduct was sufficiently extreme to result in liability.’” Id. (quoting Dicomes, 113 Wn.2d at

630).

        Here, reasonable minds would agree that O’Dea’s termination was not sufficiently extreme

to establish liability. If O’Dea were correct that the Department terminated him for not shooting at

Mendoza Davalos, then perhaps he would have an outrage claim. However, the Department

thoroughly explained that it terminated O’Dea because he fired his weapon in a situation where

the Department believed it was unreasonable, unnecessary, and unsafe to do so and because O’Dea


                                                  22
No. 54240-4-II


demonstrated a pattern of poor decision-making. Neither the Department’s offered justification for

his termination, nor its manner of terminating him, which involved extensive investigation and

multiple levels of review, was so outrageous or extreme that it could be regarded as “‘atrocious’”

or “‘utterly intolerable in a civilized community.’” Birklid, 127 Wn.2d at 867 (emphasis omitted)

(internal quotation marks omitted) (quoting Dicomes, 113 Wn.2d at 630). Summary judgment

dismissal of O’Dea’s intentional infliction of emotional distress claim was proper.

                                         CONCLUSION

       We affirm the trial court’s grant of summary judgment on O’Dea’s claims of wrongful

discharge in violation of public policy, negligent infliction of emotional distress, and intentional

infliction of emotional distress.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                     Glasgow, A.C.J.
 We concur:



 Maxa, J.




 Sutton, J.




                                                23